     Case 2:18-cv-01847-APG-DJA Document 40 Filed 11/13/20 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    DAVID L. REED,                                       Case No. 2:18-cv-01847-APG-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    NORTH LAS VEGAS POLICE
      DEPTARTMENT, et al.,
10
                             Defendants.
11

12          Presently before the court is pro se prisoner David L. Reed’s Motion for Leave to File
13   Joinder of Multiple Claims and Defendants (ECF No. 38), filed on November 4, 2020. He also
14   filed a renewed Motion for Appointment of Counsel (ECF No. 39) on November 6, 2020. To
15   date, no response has been filed.
16          Plaintiff improperly filed a joinder to request consolidation of three cases in this Court and
17   addition of seven defendants. The Court will deny his request without prejudice. If he seeks to
18   consolidate the three cases that he has commenced in this District Court, then he should file a
19   motion to consolidate with proper points and authorities.
20          As for Plaintiff’s Renewed Motion for Appointment of Counsel, civil litigants do not have
21   a Sixth Amendment right to appointed counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th
22   Cir. 1981). In very limited circumstances, federal courts are empowered to request an attorney to
23   represent an indigent civil litigant. For example, courts have discretion, pursuant to 28 U.S.C. §
24   1915(e)(1), to “request” that an attorney represent indigent civil litigants upon a showing of
25   “exceptional circumstances.” Ageyman v. Corrections Corp. of America, 390 F.3d 1101, 1103
26   (9th Cir. 2004). The circumstances in which a court will make such a request, however, are
27   exceedingly rare and require a finding of extraordinary circumstances. United States v. 30.64
28   Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986). The difficulties inherent in proceeding pro
     Case 2:18-cv-01847-APG-DJA Document 40 Filed 11/13/20 Page 2 of 2




 1   se do not qualify as exceptional circumstances. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir.

 2   1990). Any pro se litigant “would be better served with the assistance of counsel.” Rand v.

 3   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing Wilborn, 789 F.2d at 1331).

 4           To determine whether the “exceptional circumstances” necessary for appointment of

 5   counsel are present, courts evaluate (1) the likelihood of plaintiff’s success on the merits and (2)

 6   the plaintiff’s ability to articulate his claim pro se “in light of the complexity of the legal issues

 7   involved.” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

 8   Cir. 1986)). Neither of these factors is dispositive and both must be viewed together. Wilborn,

 9   789 F.2d at 1331. Here, the Court does not find any exceptional circumstances. Upon review of

10   Plaintiff’s operative complaint and supporting documents, it is not clear that Plaintiff’s claims are

11   likely to succeed on the merits. Further, the claims, such as they are, are not complex. Finally,

12   there has been no change that justifies reconsideration of the Court’s prior Order (ECF No. 14)

13   denying Plaintiff’s prior request for appointment of counsel. The Court will therefore deny the

14   motion.

15           IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Joinder of Multiple

16   Claims and Defendants (ECF No. 38) denied without prejudice.

17           IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

18   No. 39) is denied.

19
20           DATED: November 13, 2020

21

22

23                                                           DANIEL J. ALBREGTS
                                                             UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                   Page 2 of 2
